DETAILED ACTION
This office action is in response to communication filed on 02/22/2021. Claims 1, 2, 5, 6, 8, 9, and 12-14 are amended and claims 17-20 are canceled. Claims 1-16 are pending. 

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art Venes et al. Pub. No. 2006/0098823.
Fig. 1 and Fig. 2 of Venes discloses a circuit, comprising: a phase-locked loop (124); digital circuit (109) including:  phase interpolator (120), a digital-to-analog converter (DAC) enable circuit (128); and a phase enable circuit (122) coupled between phase interpolator (120) and the DAC enable circuit; a first DAC (102)coupled to the DAC enable circuit (128); and a second DAC  (104) coupled to the DAC enable circuit (128).
With respect to claim 1, in addition to other elements in the claim, prior art considered individual or combination does not teach: a multiplexer unit coupled to the phase-locked loop; a digital-to-analog converter (DAC) enable circuit; and a phase enable circuit coupled between the multiplexer unit and the DAC enable circuit. 
With respect to claim 9, in addition to other elements in the claim, prior art considered individual or combination does not teach: wherein the digital circuit configured to receive the first through eighth phase signals, generate first, second, third, and fourth enable signals using the first through eighth phase signals.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 8:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

02/24/2021
/LINH V NGUYEN/Primary Examiner, Art Unit 2845